PER CURIAM.
This is an appeal from a final judgment of dissolution which awards the wife the exclusive use and possession of the parties marital' residence and $500.00 per month permanent alimony. We affirm both awards.
The evidence clearly establishes the wife’s need for permanent alimony in the amount awarded and the husband’s ability to pay that amount. Further, the parties were married for thirty-four years, during which time the wife raised seven children. The wife is now fifty-two years old, in poor health, and without employment experience or marketable skills. Thus the award to the wife of exclusive use and possession of the parties marital home was justified. Taylor v. Taylor, 381 So.2d 1353 (Fla.1980). However, we agree that the award of exclusive use of property should be for a specified period of time. Duncan v. Duncan, 379 So.2d 949, 952 (Fla.1981). We therefore remand to the trial court for entry of an amended final judgment providing for the award of exclusive use and possession until the wife remarries or dies or for some other specified period in the discretion of the trial court.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
MILLS, LARRY G. SMITH, and SHAW, JJ., concur.